DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-8, 10-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200025390 A1) in view of Cao (CN 112240576 A).
Regarding claim 1, Lee discloses an oven appliance, comprising: 
a cabinet (Fig. 1) defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the cabinet comprising a front portion spaced apart from a back portion along the transverse direction and a left side spaced apart from a right side along the lateral direction; 
a cooktop defined on a top panel of the cabinet (Fig. 1); 
a chamber (31) defined within the cabinet for receipt of food items for cooking; 
a vent duct (41, Fig. 4) extending from an inlet in the chamber to a vent outlet (43, Fig. 4); 
a cooling fan (60, Fig. 7) positioned within the cabinet outside of the chamber; 
a cooling duct (45, Fig. 7) extending from the cooling fan to a cooling outlet (48, Fig. 7); and 
an air grille (25, Fig. 1) extending across the cabinet adjacent to the cooktop, the vent outlet positioned upstream of the air grille and the cooling outlet positioned upstream of the air grille (Figs. 4, 7), whereby the vent outlet and the cooling outlet are both in fluid communication with the air grille

Lee fails to disclose:
a trough positioned below the air grille, whereby the trough permits fluid communication between the vent outlet and the air grille and between the cooling outlet and the air grille, and whereby the trough obstructs fluid communication between the air grille and an interior of the cabinet.  

Cao teaches an oven appliance, comprising:
a trough (120, 129, or a combination of the two, Fig. 10) positioned below the air grille (112, Fig. 10), whereby the trough permits fluid communication between the vent outlet (1293, Fig. 10) and the air grille, and whereby the trough obstructs fluid communication between the air grille and an interior of the cabinet.  Cao states that the trough is used to collect condensation.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Cao to include a trough positioned below the air grille, whereby the trough permits fluid communication between the vent outlet and the air grille and between the cooling outlet and the air grille, and whereby the trough obstructs fluid communication between the air grille and an interior of the cabinet.  The trough can be used to capture and collect condensation formed along the length of the trim, or condensation formed at the outlets of vent and cooling ducts.  The result is increased cleanliness and reduced cleanup.
Regarding claim 2, Lee discloses wherein the vent outlet and the cooling outlet are aligned along the transverse direction and spaced apart along the lateral direction (Fig. 5). 
Regarding claim 3, modified Lee discloses wherein the interior of the cabinet which the trough obstructs comprises an interstitial area between the vent outlet and the cooling outlet along the lateral direction (Lee, Fig. 5).  
Regarding claim 4, Lee discloses wherein the air grille is formed in a vent trim piece, and wherein the vent trim piece extends fully across the cabinet along the lateral direction from the left side to the right side (Fig. 1).  
Regarding claim 6, modified Lee discloses wherein the trough comprises a plurality of sidewalls oriented along the vertical direction and a bottom wall, and wherein the bottom wall is flat (Cao, Fig. 10).  
Regarding claim 7, Lee fails to disclose second vent duct extending from a second inlet in the chamber to a second vent outlet upstream of the air grille and in fluid communication with the air grille through the trough.  However, a mere duplication of the vent duct has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04(VI)(B).
Regarding claim 8, modified Lee discloses wherein the air grille is formed in a vent trim piece (Lee, Fig. 1; see also Fig. 2 of Cao showing an air grille formed in the vent trim piece), the trough (e.g., 120 of Cao) positioned inside the vent trim piece and spaced apart from side walls of the vent trim piece along the transverse direction (the vent trim piece of Cao is the top portion with the air grille combined with the rearmost walls positioned underneath the grille; Fig. 10).
Regarding claim 10, modified Lee discloses (see rejection of claim 1 for citations unless otherwise noted) an oven appliance, comprising: a cabinet, the cabinet comprising a front portion spaced apart from a back portion and a left side spaced apart from a right side; a cooktop defined on a top panel of the cabinet; a chamber defined within the cabinet for receipt of food items for cooking; an air duct (the vent duct of claim 1) extending from an inlet in the chamber to an outlet; an air grille extending across the cabinet adjacent to the cooktop, the outlet positioned upstream of the air grille, whereby the outlet is in fluid communication with the air grille; and a trough positioned below the air grille, whereby the trough permits fluid communication between the outlet and the air grille and the trough obstructs fluid communication between the air grille and an interior of the cabinet.  
Regarding claim 11, modified Lee discloses wherein the air duct is a vent duct, the inlet of the vent duct is in fluid communication with the chamber and the outlet is a vent outlet, further comprising a cooling duct extending to a cooling outlet (see rejection of claim 1).  
Regarding claim 12, Lee discloses wherein the vent outlet and the cooling outlet are aligned along a first direction and spaced apart along a second direction perpendicular to the first direction (Fig. 5).  
Regarding claim 13, modified Lee discloses wherein the interior of the cabinet which the trough obstructs comprises an interstitial area between the vent outlet and the cooling outlet along the second direction (Lee, Fig. 5).  
Regarding claim 14, Lee discloses wherein the air grille is formed in a vent trim piece, and wherein the vent trim piece extends fully across the cabinet from the left side to the right side (Fig. 1).   
Regarding claim 16, modified Lee discloses wherein the trough comprises a plurality of vertically oriented sidewalls and a bottom wall, and wherein the bottom wall is flat (Cao, Fig. 10).    
Regarding claim 17, modified Lee discloses wherein the air grille is formed in a vent trim piece (Lee, Fig. 1; see also Fig. 2 of Cao showing an air grille formed in the vent trim piece), the trough (e.g., 120 of Cao) positioned inside the vent trim piece and spaced apart from side walls of the vent trim piece (the vent trim piece of Cao is the top portion with the air grille combined with the rearmost walls positioned underneath the grille; Fig. 10).
Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200025390 A1) in view of Cao (CN 112240576 A), as applied to claim 1, and further in view of Duffy (US 20050116470 A1).
Regarding claim 5, Lee fails to disclose wherein the vent outlet is coupled to the trough with a mechanical fastener and the cooling outlet is coupled to the trough with a mechanical fastener.
However, Duffy teaches the technique of connecting two ducts using mechanical fasteners (40a-d, Fig. 5).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to apply the technique of Duffy to Lee, wherein the vent outlet is coupled to the trough with a mechanical fastener and the cooling outlet is coupled to the trough with a mechanical fastener.  The motivation to combine is so that there is a sealed connection between the vent and cooling ducts and the trough.  The sealed connection would prevent gases and liquids from escaping unintentionally.
Regarding claim 15, Lee fails to disclose wherein the outlet is coupled to the trough with a mechanical fastener.  However, Duffy teaches the technique of connecting two ducts using mechanical fasteners (40a-d, Fig. 5).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to apply the technique of Duffy to Lee, wherein the outlet is coupled to the trough with a mechanical fastener.  The motivation to combine is so that there is a sealed connection between the vent and the trough.  The sealed connection would prevent gases and liquids from escaping unintentionally.
Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200025390 A1) in view of Cao (CN 112240576 A), as applied to claim 1, and further in view of Hammel (US 5323759 A).
Regarding claims 9, 18, Lee fails to disclose wherein the trough is directly coupled to the cabinet with a mechanical fastener through a flange of the trough.  
However, Hammel teaches the technique of mounting a stovetop assembly (10, Fig. 3), wherein the stovetop assembly is directly coupled to the cabinet with a mechanical fastener (60, Fig. 3) through a flange (58) of the stovetop assembly.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to apply the technique of Hammel to Lee wherein the trough (a stovetop assembly) is directly coupled to the cabinet with a mechanical fastener through a flange of the trough.  The motivation to combine is so that the trough is securely attached to the oven.  



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762